COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER WITHDRAWING MEDIATION ORDER



Cause number:                01-14-00893-CV

Style:                       1221 Eldridge Road, Inc. v. Life Changing Ministries and Fellowship, Inc.
                             Eric Stephens, and Jennifer Stephens

Date motion filed:           November 3, 2015

Type of Motion:              Objection to Mediation

Party filing motion:         Jointly by Appellant and Appellees



       It is ordered that Appellant=s and Appellees’ joint objection to mediation is
granted. We withdraw our Mediation Order dated October 22, 2015.

Judge's signature: /s/ Rebeca Huddle
                    x Acting individually



Date: November 17, 2015
*
         Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
         motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:    Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
         should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
         for rehearing. TEX. R. APP. P. 10.4(a).